EXHIBIT 21 LIST OF SUBSIDIARIES Jurisdiction of Incorporation or Subsidiary Organization HDN Development Corporation Kentucky Krispy Kreme Asia Pacific Ltd. Hong Kong KK Canada Holdings, Inc. North Carolina Krispy Kreme Canada, Inc. North Carolina Krispy Kreme Doughnut Corporation North Carolina Krispy Kreme Doughnut Trading (Thailand) Ltd. Thailand Krispy Kreme Management I, LLC North Carolina Krispy Kreme Management II, LLC North Carolina North Texas Doughnuts, L.P. Texas Northeast Doughnuts, LLC North Carolina Panhandle Doughnuts, LLC North Carolina Rigel Holding, LLC Nebraska Southern Doughnuts, LLC North Carolina Southwest Doughnuts, LLC North Carolina
